Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30 and 43 each recite “a second outer hydraulic chamber formed in the section.”  A first outer hydraulic chamber has not been claimed such that it is unclear what structure is being claimed by the recitation of “second outer hydraulic chamber”.  Additionally,  It is unclear what “section” the recitation of “the section” is referring to.  Examiner has interpreted the claim as requiring an outer hydraulic chamber formed in the tool mounting end section.
Claims 30 and 43 each recite “a second inner hydraulic chamber formed in the section.”  A first inner hydraulic chamber has not been claimed such that it is unclear what structure is being claimed by the recitation of “second inner hydraulic chamber”.  Additionally,  It is unclear what “section” the recitation of “the section” is referring to.  
Claims 30 and 43 each recite “a second outer peripheral clamp wall section”.  A first outer peripheral clamp wall section is not claimed such that it is unclear what structure is being claimed by the recitation of “second outer peripheral clamp wall section”.
Claims 30 and 43 each recite “a second inner peripheral clamp wall section”.  A first inner peripheral clamp wall section is not claimed such that it is unclear what structure is being claimed by the recitation of “second inner peripheral clamp wall section”.
Claim 30 recites “the outer clamp wall and the inner clamp wall define sections of the hydraulic chamber”.  It is unclear whether the recitation of “hydraulic chamber” refers to the inner hydraulic chamber or the outer hydraulic chamber.
Claims 31-42 and 44-50 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-102006016290-A1, hereinafter DE’290, in view of WO-2008054294-A1, hereinafter WO’294.
Regarding claim 30, DE’290 discloses a combination tool (See Figure 1) comprising: an inner cutting tool 12 configured to machine a first hole region; an outer cutting tool 16 configured to machine a second hole region (See Figure 1), the first hole region being centrally located relative to the second hole region that is located radially outwards relative to the first hole region (See Figure 1), the outer cutting tool 16 being sleeve-shaped (See Figure 1; Note: the outer cutting tool 16 has a recess 42 that allows the outer cutting tool to be mounted on the tool holder 28); and a tool holder 28 extending along a rotational axis of the combination tool (See Figure 1), the rotational axis defining an axial extension, the tool holder comprising: a tool mounting end section 40 axially located at a distal end of the tool holder 28 and extending radially between the inner cutting tool 12 and the outer cutting tool 16 (See Figure 3), the tool mounting end section 40 comprising: a central tool mounting opening 36 configured for mounting the inner cutting tool 12; a distal axial end section of the tool mounting end section (See Figure 1); a section of the tool mounting end section 40 located axially adjacent to the distal axial end section (See Figure 1); a hydraulic chamber 34 formed in the tool mounting end section 40, the hydraulic chamber 34 configured to contain a hydraulic fluid (See Figure 1); an outer clamp wall (Note: the outer circumference of the mounting portion 40) configured to elastically deflect radially outwards (See Figure 4b), the outer clamp wall comprising: an outer peripheral clamp wall section 32 defining the outer hydraulic chamber 34 section radially outwards (See Figure 4b); an inner clamp wall 36 
DE’290 does not disclose wherein the hydraulic chamber comprises: an outer hydraulic chamber section is formed in the section, the outer hydraulic chamber section formed in a ring-shape and encircling the rotational axis; and an inner hydraulic chamber section formed in the section, the inner hydraulic chamber section formed ring-shaped and encircling the rotational axis; and an annular wall extending radially between the outer hydraulic chamber section and the inner hydraulic chamber section.  WO’294 discloses a friction coupling for locking a shaft 1 relative to a hub 2 wherein the friction coupling includes an inner hydraulic chamber 6b and an outer hydraulic chamber 6a, the outer hydraulic chamber 6a forming a ring shape encircling a rotational axis 
Regarding claim 40, DE’290 discloses wherein the outer cutting tool 16 further comprises: an axial recess 42 of the outer cutting tool extending in a direction parallel to the rotational axis (See Figure 1); the tool holder 28 further comprises: an axial protrusion (Note: the tool holding portion 40 forms a protrusion) of the tool holder 28 extending in a direction parallel to the rotational axis (See Figure 1), the axial protrusion of the tool holder configured to engage form-fitting with the axial recess 42 of the outer cutting tool 16 to assist a transfer of torque around the rotational axis from the tool holder to the outer cutting tool (See Figure 1).

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-102006016290-A1, hereinafter DE’290, in view of WO-2008054294-A1, hereinafter WO’294, further in view of DE-102012111456-A1, hereinafter DE’456.
Regarding claim 42, DE’290, as modified, discloses the combination tool of claim 1 as set forth above.  DE’290 does not disclose an axial stop in the tool mounting opening, the axial stop extending in a direction parallel to the rotational axis and configured to butt against the inner cutting tool and limit axial displacement of the inner cutting tool in a direction into the tool mounting opening.  DE’456 discloses a tool holder 10 having a tool mounting opening (See Figure 4), wherein an axial stop 62 is disposed in the tool mounting opening (See Figure 4), the axial stop 62 extending in a direction parallel to the rotational axis and configured to butt against a cutting tool 60 and limit axial displacement of the cutting tool 60 in a direction into the tool mounting opening (See Figure 4).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE’290, in view of DE’456, such that an axial stop is disposed in the tool mounting opening in order to limit the axial displacement of the cutting tool within the tool mounting opening.

Allowable Subject Matter
Claims 43-50 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 31-41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722